Citation Nr: 0407501	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of a fractured collarbone and rotator cuff injury.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
residuals of a fractured collarbone and rotator cuff injury, 
and evaluated the veteran's condition at 30 percent 
disabling.  The veteran seeks a higher rating.   

The Board notes that in August 2002, the veteran requested a 
Travel Board hearing at a local VA office.  A hearing was 
scheduled for October 2002, but the veteran's representative 
informed the VA that the veteran wished to withdraw his 
request for the hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claim.  

2.  The veteran's service-connected status-post fracture of 
the right clavicle and tear of the rotator cuff of the right 
shoulder are manifested by severe pain and limitation of 
motion of the right arm; with consideration of the frequent 
episodes of severe pain and weakness, which are supported by 
objective findings, to include muscle atrophy, such 
limitation more nearly approximates limitation of motion of 
the arm to 25 degrees from the side.  The veteran's right 
shoulder disability is not manifested by ankylosis, fibrous 
union, or nonunion of the humerus.





CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 40 
percent, but no more than 40 percent, for residuals of a 
fracture of the right clavicle and tear of the rotator cuff 
of the right shoulder are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, .4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2002 rating decision, the August 2003 
Statement of the Case, and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for a higher initial rating 
for residuals of a fractured collarbone, and complied with 
VA's notification requirements.  The Statement of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated August 2001 and December 2002 informed him of the types 
of evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, VCAA notice was provided to the veteran in 
August 2001.  The VCAA notice precedes the rating decision 
that is currently under appellate review.  

VCAA notice was not provided to the veteran before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on his service-connection claim for residuals of a 
broken collarbone.  However, that initial unfavorable 
decision occurred in May 1981, years before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, while the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

Here, the Board finds that VCAA was not in existence at the 
time of the May 1981 initial denial (or the subsequent 
September 1981 rating decision), notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any additional information 
or evidence that you want us to try to get for you."  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
August 2001 and December 2002 letters and asked him to 
identify all medical providers who treated him for a 
fractured collarbone.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for any issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran underwent a VA examination of the right shoulder 
in May 2002.  While the veteran has expressed dissatisfaction 
with that evaluation, the Board finds that the May 2002 
examination, which included a medical history, relevant 
clinical evaluation of the shoulder, and an X-ray 
examination, was adequate for rating purposes, when 
considered with the other medical records on file, which also 
reflect the range of motion for the veteran's shoulder.  
Moreover, the instant decision grants a 40 percent rating, 
which is the maximum evaluation allowed based upon limitation 
of motion of the arm.  See 38 C.F.R. § 4.71, Diagnostic Code 
5201.  Under these circumstances, there is no duty to provide 
another examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Background

The veteran fractured his collarbone in a motorcycle accident 
while in service.  In February 1981, he filed a claim for 
service connection for injuries to his collarbone hips, and 
spine.  An April 1981 VA examination revealed a slight 
deformity of the distal third of the right clavicle.  The 
motion of his right shoulder was within normal limits but the 
clinician noted an increase in crepitus.  He was diagnosed 
with residuals of collarbone and possible traumatic 
arthritis, right shoulder.

In a May 1981 rating decision, the RO noted that the 
veteran's service medical records were not available.  The RO 
denied the claims because the record failed to show an injury 
during service.  The RO confirmed the rating decision in 
September 1981.  

In an April 2001 Statement in Support of the Claim (VA Form 
21-4138) the veteran requested that the claim be re-opened.  
He stated that he was on duty in 1941, preparing to go 
overseas, when he was involved in a motorcycle accident.  He 
underwent surgery at Camp Shelby, Mississippi to repair 
damage to his right shoulder.  He stated that his military 
records were destroyed, but he submitted photographs of 
himself in a shoulder cast at Camp Shelby.  He also stated 
that he was currently experiencing pain and tingling in his 
right shoulder, as well as a limitation of motion.  

He submitted an April 2001 correspondence from Dr. D. G. that 
stated that she evaluated the veteran regarding his right 
shoulder.  She noted that he had obviously had surgery on it 
and that he had very limited range of motion of his arm (only 
20-30%).  She took an X-ray of his shoulder and it showed 
bony demineralization and mild degenerative changes.  She 
opined that the examination results were consistent with the 
motorcycle accident that the veteran had described to her.  

He also submitted an April 2001 report from Dr. J. B. that 
noted that the veteran complained of constant right shoulder 
pain that interferes with his work and lifestyle.  The pain 
wakes him up at night, and he has occasional paresthesias.  
Upon examination, Dr. J. B. noted that the veteran was 
bothered by abduction beyond 60 degrees passively and 
actively, internal rotation beyond neutral and external 
rotation beyond neutral.  The veteran had a well-healed scar 
and significant crepitus.  There was a wasting of the 
muscles, superspinatus and infraspinatus, the deltoid.  
Reflexes were okay and there was no sign of nerve compression 
distally or proximally.  X-rays showed significant 
degenerative changes in the glenohumeral joint and in the 
acromioclavicular joint.  He diagnosed the veteran with post-
traumatic arthritis of the shoulder, and opined that the 
veteran's shoulder pain and disability was due to the 
motorcycle accident he sustained in 1941.  

Finally, the veteran underwent a VA examination in May 2002.  
The veteran reported that he only had pain in the shoulder 
when he moves it, but that he has significant reduced range 
of motion.  He reported that it is difficult to use his right 
arm without the assistance of his left.  Getting dressed is a 
problem.  Getting undressed is much easier.  He drives, but 
needs his left arm to help turn the wheel.  The veteran is 
right handed.  

Upon examination, the veteran had a 10-cm. right shoulder 
scar.  He also had crepitus with movement of the right 
shoulder.  The veteran had range of motion of 40 degrees 
flexion, 50 degrees extension, 40 degrees abduction, passive 
to 60 degrees, adduction 12 degrees.  Grip, supination and 
pronation were significantly decreased, right hand, 
suggestive of impingement syndrome.  X-rays dated May 2002 
showed highriding right humerus consistent with rotator cuff 
injury.  

The clinician diagnosed the veteran with a rotator cuff tear 
but stated that it was impossible to determine whether the 
veteran's current symptoms are related to his in-service 
motorcycle accident.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 30 
percent disability rating is warranted when the range of 
motion of the veteran's major arm includes the ability to 
raise it midway between the side and shoulder.  The next 
highest rating of 40 percent is warranted only when the 
veteran is unable to raise his major arm to 25 degrees from 
his side.  

Ankylosis of scapulohumeral articulation of the major 
shoulder with unfavorable abduction limited to 25 degrees 
from the side warrants a 50 percent rating; the minor 
shoulder is rated 40 percent.  38 C.F.R. § 4.71a, DC 5200.  
Fibrous union of the major humerus warrants a 50 percent 
rating; the minor shoulder is rated 40 percent.  38 C.F.R. § 
4.71a, DC 5202.  The highest assignable rating for 
dislocation of the clavicle or scapula is 20 percent.  38 
C.F.R. § 4.71a, DC 5203.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
scheduler evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular scheduler 
standards.  38 C.F.R. § 3.321(b).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  




Analysis

The Board notes that the normal range of motion for shoulder 
flexion is from 0 degrees to 180 degrees.  Normal external 
and internal rotations of the shoulder are both from 0 
degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).   

Limitation of motion of the arm at shoulder level (90 
degrees) warrants a 20 percent evaluation.  Limitation midway 
between the side and shoulder level (45 degrees) is rated 30 
percent evaluation for the major arm, whereas motion to no 
more than 25 degrees from the side warrants a 40 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities. In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

With respect to range of motion, the veteran has demonstrated 
the ability to flex and abduct the right arm 40 or 60 degrees 
away from his body.  Range of motion limited to mid-shoulder 
level either by abduction or flexion warrants the currently 
assigned 30 percent evaluation.  However, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra.  Pain was noted on attempts at flexion of the 
right arm/shoulder at 60 degrees upon examination by Dr. J. 
B.  Pain was noted on attempts at abduction and flexion of 
the right arm/shoulder at 40 degrees upon examination by the 
VA clinician.  While neither of these examinations support a 
rating in excess of 30 percent under Code 5201, Dr. D. G. 
stated that the veteran had experienced pain and had only 20-
30% of normal motion.  Moreover, history obtained by the May 
2002 VA examiner included the veteran's complaints that he  
had pain in the shoulder when he moves it and a significant 
reduced range of motion.  He also reported that it is 
difficult to use his right arm without the assistance of his 
left, difficulty getting dressed, and the need to use his 
left arm to assist in raising his right arm.  The VA examiner 
specifically noted that internal and external rotation were 
not performed, which tends to suggest that the veteran had 
difficulty with these movements.  Clinical findings reported 
in the out-patient clinic records on file provide objective 
findings, to include atrophy and weakness upon tests for 
muscle strength, which support the veteran's assertion that 
the use of his right arm is quite limited.  It is the Board's 
judgment that the objective evidence of weakness and pain 
results in additional functional limitation to a degree that 
more nearly approximates limitation of motion of the arm to 
25 degrees from the side.  38 C.F.R. § 4.7.  Accordingly, 
entitlement to the initial assignment of a 40 percent rating 
under 38 C.F.R. § 4.71a, Code 5201, is warranted.  A 40 
percent rating is the maximum evaluation allowed under Code 
5201 based upon limitation of motion of an arm.
  
As to applying the veteran's service-connected disability to 
other Diagnostic Codes, the Board notes that there is no 
medical evidence in the record that establishes that the 
veteran's shoulder is ankylosed and thus application of 
Diagnostic Code 5200 is not appropriate.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2002).  Additionally, there is 
no evidence that the veteran has fibrous union or nonunion of 
the humerus, or recurrent dislocations, to warrant a higher 
or separate rating under  Diagnostic Codes 5202 and 5203.  
The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 40 percent for the 
veteran's right shoulder disability.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
shows no distinct periods of time, since the time service 
connection became effective in May 2001, during which the 
veteran's residuals of a fracture of the right clavicle and 
tear of the rotator cuff of the right shoulder have been more 
than 40 percent disabling, and thus higher staged ratings are 
not indicated.

The Board has considered whether an extraschedular 
compensable rating is warranted for the veteran's right 
shoulder disability.  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
hospitalizations, as to render impractical the application of 
the regular schedular rating standards.  The evidence shows 
the veteran's right shoulder disability does not involve an 
exceptional or unusual disability, and he has submitted no 
evidence to show that has resulted in frequent 
hospitalizations, or similar factors as to render a schedular 
rating impractical.  He has submitted no employment records 
reflecting interference with employment; it is apparent that 
the veteran, at age 84, is retired.  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of this case there is 
no basis for the Board to refer this issue to the appropriate 
VA officials for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensation rating of 40 percent 
for residuals of a fracture of the right clavicle and tear of 
the rotator cuff of the right shoulder is granted, subject to 
the rules and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



